Appeal from a decree of the Surrogate’s Court, Queens County, dated December 1, 1955, denying appellant’s application to vacate a decree of said court, dated August 23, 1955 and for a new trial. Decree dated December 1, 1955 reversed, without costs, and new trial granted. The documentary evidence presently submitted is such that the interests of justice require the granting of appellant’s application. (Surrogate’s Ct. Act, § 20, subd. 6; Matter of Fuller, 227 App. Div. 801, affd. 254 N. Y. 519.) Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.